ORDER **
Trushet Deneke Ashenafi, an Ethiopian native and citizen, seeks review of the BIA’s final order of deportation and denial of her motion for reconsideration of suspension of deportation. We dismiss the petition for review for lack of jurisdiction.
IIRIRA’s transitional rules apply to this case as deportation proceedings began before April 1, 1997, and the final order of deportation was ordered after October 30, 1996. Under the transitional rules, all petitions for review must be “filed not later than 30 days after the date of the final order of exclusion or deportation.” Narayan v. INS, 105 F.3d 1335, 1335 (9th Cir.1997). Ashenafi filed her petition for review more than a year after the BIA’s April 30, 1999 final order of deportation, well beyond the 30 day time period. This court does not have jurisdiction to review the BIA’s denial of asylum *875and withholding of deportation if the petition for review is filed untimely. Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996). Ashenafi’s filing of a motion to reopen or for reconsideration did not toll the statutory time for filing the petition for review of the underlying final deportation order. Id.
This court also lacks jurisdiction to review the BIA’s denial of Ashenafi’s motion for reconsideration of suspension of deportation. Under IIRIRA’s transitional rules, “there shall be no appeal of any discretionary decision.” Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). The determination of “extreme hardship” for suspension of deportation is a discretionary act, and therefore not reviewable by this court. Id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.